Detailed Action
The following Final Action is in response to the correspondence dated 11/03/2020.  Applicant amended claims 1-7, 9-15, 22-25.  No claims were added or cancelled. Claims 1-7, 9-15, 22-25 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The objection to claims 1-7, 9-15, 22-25 is withdrawn in light of Applicants amendments.
The 35 USC § 103(a) rejection of claims 1-16 and 22-25 as being unpatentable over Harris et al. (US 2019/0333073) in view of Demirdjian et al. (US 2010/0207812) is not withdrawn in light of Applicants’ amendments, however a new rejection has been raised as indicated below.  Additionally, Applicant argues that Harris does not teach or suggest the feature, conduct logic determination to determine the selected order receivers.  (Remarks, 16).  Examiner respectfully disagrees.  In contrast, Harris uses the reputation system to determine affinities between service requesters and providers, and further ranks the expectation for success for the proposed transaction based on the affinities. The affinity determination also considers feedback information (Harris, --¶¶104-107).  Applicant asserts, “Applicant respectfully submits that Harris fails to disclose or suggest the features “send electronic signals via the bus encoding information associated with the order for a transportation service to driver terminals each of which is of one of the selected order receivers; receive confirmation information of accepting the order from a driver terminal of at least one of the selected order receivers” in independent claim 
Additionally, the Applicant asserts, “Clearly, amended claim 1 recites, before the pairing process for an order requestor, “two stages” for selecting suitable order receivers in response to an order request of the order requestor. Specifically, the “two stages” include a first stage of determining selected order receivers that suit the order requestor and a second stage of determining at least one of the selected order receivers by receiving confirmation information of accepting the order from the at least one of the selected order receivers. That is to say, only those desiring to receive the order request (via confirmation) can further enter into the subsequent pairing process. It is noted that the application of “two stages” considers the willingness of both the order requestor and the order receivers for the order request and improves user experiences of the order requestor and the order receivers (e.g., as stated in paragraph [0028] in the specification of foreign priority application of CN 201510093009.6).” (Remarks 17).  In response, examiner notes that the asserted features seem to describe the well-known, reverse auction where a request for service communicated to eligible providers, who in turn decide whether or not to throw their hats in the ring for consideration.  Subsequently, selection of the best match or most suitable provider is determined.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-15 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2019/0333073) in view of Schaefer et al. (US 2014/0279352) and Demirdjian et al. (US 2010/0207812).
As per claims 1, 9 and 22, Harris discloses: at least one computer-readable storage medium including at least one executable module; logic circuits; and a bus, wherein during operation, the logic circuits
execute the at least one executable module to:
receive an order for a transportation service from a passenger terminal of an order requestor (Harris, ¶¶24-25, query for a proposed transaction with a potential service provider; more specifically, ¶99, “Reputation system 502 receives a query from a first user (e.g., from Person A via user device 504) regarding a proposed transaction 500 with Person B”), wherein the order being associated with an order requestor ID (Harris, ¶¶216-18, describing identifiers being associated with the request (e.g., search query) of the user; one way to track this information is explained at¶98, it reputation system may be incorporated as part of token processing system, and ¶106, storing token data record for the transactional token in a memory or database); 

send the order for a transportation service with the unique key to a closed-cycle pairing unit to request pairing (Harris, ¶114, user provides information about the characteristics of the proposed transaction to the system, and the Reputation system returns the information in the form of indicating a ranking and/or providing an indication of the probability of success for use of Person B (a list of providers));
conduct logic determination to determine selected order receiver that suit the order requestor (Harris, ¶99, i.e., receives a query from a first user…System 502 determines one or more affinities (e.g., a social and/or other graph) between the first user, i.e., requestor, and the plurality of users (i.e., potential providers, i.e., order receivers) based on the information; also ¶¶103-03, processing to determine potential selected babysitters or merchants based on the proposed transaction, where the providers are ranked by expected level of success, and selected based on the ranking).  One of ordinary skill in the art would have known the common method of selecting items such as providers from a ranked list by selecting those above a threshold, selecting the top N number or N percentage to be presented to the requestor.
Harris does not disclose send electronic signals via the bus encoding information associated with the order for a transportation service to driver terminals each of which is one of the selected order receivers. 
However, Schaefer discloses send electronic signals via the bus encoding information associated with the order for a transportation service to driver terminals each of which is one of the selected order receivers (Schaefer, [114], discussing a type of proposal that makes it available 
It would have been obvious to one of ordinary skill in the art at the time of filing to have communicated with a set of driver terminals prior to matching as in Schaefer in the system executing the method of Harris with the motivation of offering an option to the service provider to indicate desire to be matched prior to the fact as taught by Schaefer [114], [116-17], at over that of Harris.  
Harris further disclose receive confirmation information of accepting the order from a driver terminal of at least one of the selected order receivers (Harris, --¶-104, implies confirmation by Person B, based on their using the devices to and send information such as feedback; Schaefer, [123], describes confirming the contract; also, [157], described above).
conduct logic determination to pair the order using the closed-cycle pairing unit based on a historical tab formed according to historical data of the order requestor and the at least one of the selected order receivers that accepts the order (Harris, ¶¶107-09, as depicted at Fig. 6, entities matched based on affinity determinations to include feedback information  between the entities, i.e., service requesters and providers, where matching is based on the expectation for success for the proposed transaction based on the correlation of the attributes between the groups; also, ¶74, past information).
wherein the historical data includes the historical evaluation data of the order requestor relating to a quality of a historical order of the order requester and characteristics of the order requestor and the historical evaluation data of the order receivers  (Harris, ¶114, “When the 
the historical data is classified into different categories by an algorithm to be stored in different databases in the at least one computer-readable storage medium, a pairing component retrieves the historical data from the historical tab using the order requestor ID, (Harris, ¶¶117-119, “Reputation system 502 has previously collected various types of data on people from prior transactions or other data sources (i.e., through clustering). System 502 relates these people to various clusters using that data. When a proposed transaction arises, system 502 looks at clusters that are naturally related to the proposed transaction…the affinities or relationships between clusters are analyzed using signal-to-noise or information theory-based algorithms to determine the rankings for reputation of entities. Each entity has separate statistics. The ranking is typically different for the first time in interacting with a party in a transaction as compared to having used that party in a prior transaction (for which system 502 would have direct data that would affect the reputation scoring).
the closed-cycle pairing unit comprising a historical tab determining component, a bi-direction evaluation component and a component (exhibited in citations and discussion above),
after completion of the ordered transportation service, the order requestor and one of the selected order receivers that implements the order both send their acknowledgement of the completion and evaluation on the ordered transportation service via the bi-direction evaluation component (Harris, ¶104, Persons A, B may use user devices 504, 506 to make payment for this transaction, and to enter feedback regarding the performance of the other party to the transaction after it is completed; additionally, Schaefer, ¶157, discussed above; Additionally, Schaefer, [41] 
the bi-direction evaluation component sends the evaluation to historical tab determining component to update the historical tab (Harris, ¶¶130-31, i.e., parties submit reputation reviews which are each stored in database in association with the particular transaction); and
send electronic signals encoding a pairing result to the passenger terminal and the driver terminal of the at least one of the selected order receivers for display via the bus (Harris, ¶131, user accessible reputation history for all transactions).
Harris does not explicitly name the transportation context for providing services, but rather states that it applies to service providers in general (Harris, ¶25 or ¶27). Examiner notes the Applicant’s definition in the specification as follows: 
[0035]…Those having ordinary skills in the art, without further creative efforts, may apply these drawings to other application scenarios, for example, registration services, rental housing service, food delivery service, job recruitment service, shopping service, or the like, or any combination thereof.
[0036] The term “passenger,” “order requestor,” “customer,” “requestor,” and “service requestor” in the present disclosure are used interchangeably to refer to an individual, an entity, or a tool that may request or order a service. Also, the term “driver,” “order receiver,” “provider,” “supplier,” “service provider,” “servant,” and “server” in the present disclosure are used interchangeably to refer to an individual, an entity, or a device that may provide a service or facilitate the providing of the service. In addition, the term “user,” “terminal,” and/or “user terminal” in the present disclosure may refer to a party that may request a service, or provide or assist in providing a service.

However, Demirdjian discloses this contextual difference, and overlaps in many ways with Harris since it also leverages historical requestor and receiver data in order to present the best requestor-receiver match. 

As per claims 2, 10, and 23, Harris in view of Schaefer and Demirdjian renders obvious the limitations of claims 1, 9 and 22 as discussed above. Harris in view of Schaefer and Demirdjian also discloses wherein during operation, the logic circuits execute the at least one executable module to obtain the information associated with the order, the information including at least one of the historical data of the order requestor, the present data of the order requestor, the historical data of the at least one of the selected order receiver, or the present data of the at least one of the selected order receiver (Harris, ¶27, receiving information regarding completed transactions etc., also, see discussion of Schaefer above, Demirdjian e.g., Paragraphs 27-29.  At least historical data of order receiver, i.e., profile information of order receiver).
As per claims 3, 11, and 24, Harris in view of Schaefer and Demirdjian renders obvious the limitations of claims 1, 9 and 22 as discussed above. Harris in view of Schaefer and Demirdjian also discloses the logic circuits execute the at least one executable module to conduct logic determination to determine selected order receivers that suit the order requestor based on at least one of: the historical data of the order requestor, distance between the order requestor and each of the selected order receivers or idle condition of the order receiver (Harris, ¶24, i.e. historic reputation data to predict probability of success match; also, see discussion of Schaefer above; Demirdjian [50-51], distance between requestor and receiver determined, where the step is same whether simultaneously or in succession).
As per claims 4, 12, and 25, Harris in view of Schaefer and Demirdjian renders obvious the limitations of claims 1, 9 and 22 as discussed above. Harris in view of Schaefer and Demirdjian also discloses wherein to receive confirmation information of accepting the order from a driver terminal of at least one of the selected order receivers, the logic circuits further execute the at least one executable module to: send at least part of the historical data of the order requestor to the driver terminal of the selected order receiver (Harris, --¶-104, implies confirmation by Person B, based on their using the devices to and send information such as feedback; Schaefer, [123], describes confirming the contract; also, [157] , described above;  Demirdjian Fig. 2, step 280, Paragraph 35. If the rideshare is accepted, then a rideshare finalizing information is transmitted to both parties (i.e. the user and the person corresponding to the selected profile) at step 280. For example, rideshare finalizing information may include contact information for one or both parties so that the parties may independently finalize the rideshare (i.e. determine a meeting time and location.).
As per claims 5 and 13, Harris in view of Schaefer and Demirdjian renders obvious the limitations of claims 1 and 9 as discussed above. Harris in view of Schaefer and Demirdjian also discloses wherein the historical data includes at least one of: historical evaluation data of the order requestor and the order receiver (Harris, ¶114, 117-19, as discussed above; Demirdjian e.g., Fig. 8, reviews and rideshare histories; Paragraph 56. Stored profiles may include a rating of the corresponding user by other users in accordance with past rideshares; historical transaction data of the order requestor (Demirdjian e.g., Paragraph 39. For example, if rider A has shared a ride with driver B in the past, the history of rideshares will reflect this.) and the order receiver; or historical pairing data of the order requestor and the order receiver (Harris, ¶¶115-16, looks at past pairing; Demirdjian e.g., Paragraph 39. For example, if rider A has shared a ride with driver 
As per claims 6 and 14, Harris in view of Schaefer and Demirdjian renders obvious the limitations of claims 1 and 9 as discussed above. Harris in view of Schaefer and Demirdjian also discloses wherein to conduct logic determination to pair the order using the closed-cycle pairing unit based on a historical tab formed according to historical data of the order requestor and the at least one of the selected order receivers that accepts the order (as noted above, Schaefer describes allowing the provider to acknowledge intent to be matched for a job, and both Harris and Demirdjian describe matching using historical attributes and feedback), the logic circuits further execute the at least one executable module to:
determine the historical tab that denotes characteristic of the order requestor and the at least one selected order receiver based on the historical data of the order requestor and the order receiver (Harris, ¶¶114, 117-19, reputation system’s cross association of feedback and affinity clusters discussed above; See also, discussion of Schaefer above; Demirdjian e.g., Paragraph 39. For example, if rider A has shared a ride with driver B in the past, the history of rideshares will reflect this. Demirdjian e.g., Paragraph 56. Stored profiles may include a rating of the corresponding user by other users in accordance with past rideshares.); and pair the order requestor and the order receiver that is determined to accept the order (Demirdjian Fig. 2, step 280.).
As per claims 7 and 15, Harris in view of Schaefer and Demirdjian renders obvious the limitations of claims 6 and 9 as discussed above. Harris in view of Schaefer and Demirdjian also discloses wherein the historical tab includes keywords that reflect the charactereristics of the order requestor and the at least one of the selected order receivers (Harris, as discussed in claim 1 1 through An, affinities, as well as the associated reputation data; Demirdjian e.g., Paragraph 39. For example, if rider A has shared a ride with driver B in the past, the history of rideshares will reflect this.  See also discussion of Schaefer above; Demirdjian e.g., Paragraph 56. Stored profiles may include a rating of the corresponding user by other users in accordance with past rideshares.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Allen discloses a system for selecting a service provider
Kinsey et al. discloses a system for matching customers and merchants that, among other things, makes predictions based on the behaviors, preferences, assets, identifying characteristics, and other attributes associated with customers and merchants; also, predicts whether a customer is likely to request a service and whether a merchant is likely to be selected by the customer to provide the service
McCarney discloses a mobile application system for determining matches between searchers and providers
Vega et al. discloses for facilitating a transactions, communication and matching between buyers and providers of services

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624